Citation Nr: 0200126	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  99-21 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral strain, currently evaluated as 10 percent 
disabling, to include the issue of entitlement to an 
extraschedular evaluation.  


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1979.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the above claim.  The 
veteran was notified of the denial of increase in July 1993, 
and he filed a notice of disagreement with that decision in 
the same month.  A statement of the case was provided to the 
veteran in September 1999.  When this matter was last before 
the Board in January 2001, it was remanded to the RO for 
additional development.  Following the completion of the 
requested development, the case was returned to the Board in 
December 2001 and is now ready for further appellate review.  


FINDINGS OF FACT

The veteran's service-connected chronic lumbar strain is 
currently manifested by subjective complaints of constant 
pain, resulting in no more than generally slight limitation 
of motion, and there are no unusual or exceptional 
manifestations that would not be compensated under the rating 
schedule.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
low back disability, characterized as chronic lumbar strain, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.10, 4.40, 4.45, 4.59 4.71(a), Diagnostic Codes 
5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Considerations

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled and whether 
the appellant is prejudiced by the Board's consideration of 
this issue in the first instance.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2001).  The 
claim is one for an increased evaluation, and there is no 
specific application form designated or required.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
filed his claim for an increased rating in 1993.  He has 
stated on several occasions that he had received no treatment 
for his back since 1993 "except in prison a couple of times 
. . . ." Furthermore, he was advised by the RO of the type 
of evidence lacking to demonstrate entitlement to a higher 
evaluation in a September 1993 development letter; an October 
1993 development letter; the August 1999 notice of the rating 
decision; the September 1999 statement of the case; a 
December 1999 development letter; the March 2000 supplemental 
statement of the case; the January 2001 remand from the 
Board; an April 2001 development letter; and the September 
2001 supplemental statement of the case.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's VA treatment 
records, and Social Security Administration (SSA) medical and 
administrative records.  The RO attempted to obtain the 
veteran's Mississippi Department of Correction medical 
records on several occasions.  No response was received.  It 
does not appear that there are any additional pertinent 
treatment records to be requested or obtained.

Additionally, the veteran was afforded pertinent VA 
examinations in July 1993, July 1999, and July 2001.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)(4)).  The July 2001 VA examination 
was conducted pursuant to the Board's January 2001 remand, 
and in accordance with the specific instructions contained in 
that remand.  The veteran's failure to make an effort to 
cooperate with the examination, however, rendered it 
impossible for the examiner to report all of the findings 
that were requested in the Board's remand.  Nevertheless, 
there is more than sufficient evidence of record to decide 
this claim properly and fairly.

Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claim and has been provided 
ample opportunity to present evidence meeting those 
requirements.  He has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  In the circumstances of 
this case, a remand would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  


II.  Factual Background

Service medical records reveal that the veteran was seen with 
complaints of back pain in May 1977 associated with slipping 
in the snow.  Examination revealed a tender low thoracic 
region, and the impression was myositis.  In January 1979, 
the veteran was seen for low back pain, and the impression 
was myofascitis.  In July 1979, he was seen for back pain 
following trauma three days before while playing basketball.  
Upon separation examination in October 1979, the veteran 
complained of back pain.  

In December 1990, the veteran filed a claim for service 
connection for a back disorder.  Upon VA orthopedic 
examination, there was moderate tightness of the low back 
muscles, very slight asymmetry of the flank creases and 
normal lordosis.  The veteran forward flexed 80 degrees, 
extended 5 degrees, rotated 15 degrees to the left and 20 to 
the right.  He could bend 20 degrees to the left and 25 
degrees to the right.  There was tenderness at the 
lumbosacral junction without radiating pain on pressure.  The 
examiner's impression was low back strain.  X-rays of the 
lumbosacral spine were normal.  

Based upon the foregoing evidence, service connection for 
chronic recurrent lumbar strain was granted in a May 1991 
rating decision, and a 10 percent disability rating was 
assigned.

In June 1993, the veteran filed the current claim for an 
increased evaluation for his service-connected low back 
disorder.  

On VA examination in June 1993, the veteran complained of 
recurring episodes of back pain that was exacerbated by 
activities such as bending, lifting, twisting or stooping.  
He also complained of increased pain if he had to sit too 
long.  He was able to stand and walk without particular 
problems.  On examination, the veteran moved about somewhat 
slowly, but there was no definite limp.  He was able to stand 
erect.  The was no evidence of spasm, but there was 
generalized tenderness to palpation over the lower lumbar 
region.  Range of motion of the lumbar spine was 50 degrees 
of flexion and 10 degrees of extension.  Supine straight leg 
raising did not produce radicular pain.  The veteran 
performed a fair heel and toe walk.  He could squat 
approximately one third of the way down and arise again with 
the complaints of back pain.  Reflexes and sensation were 
intact in the lower extremities.  The examiner's impression 
was lumbar strain.  X-rays of the lumbosacral spine were 
unremarkable.  

In July 1999, the veteran underwent VA examination of the 
spine.  He complained of a constant problem with back pain.  
On a scale of 1 to 10, he rated his back pain as a 10.  He 
complained of weakness and stiffness in his back.  He had no 
radiation of pain down his legs, but he did complain of 
intermittent numbness of the legs that would come and go.  He 
stated that he took Tylenol as needed, but that it did not 
help.  He stated that muscle relaxers in the past provided no 
relief.  He complained that his back pain was aggravated by 
bending, sitting, and moving around.  He stated that the only 
alleviating factor was if he lay down on his back and pulled 
his knees up.  He was not using crutches, a brace, or cane.  
He stated that he had tried a brace and cane in the past 
without relief.  He had not had back surgery.  He stated that 
he had not done anything in the past four years because of 
his back pain.  

On examination, there was positive tenderness to palpation 
over the lumbar spine area.  No spasm was noted.  The veteran 
was unable to do a straight leg raising test, and stated that 
he could not lift his legs.  The veteran was said to walk 
very poorly on his toes.  He was able to walk on his heels.  
He ambulated very slowly without a limp.  Range of motion of 
the lumbar back were flexion to 20 degrees with pain; 
extension 2 degrees; lateral flexion right was 4 degrees, and 
left was 10 degrees.  Reflexes were 1+ and equal throughout.  
X-rays revealed mild L5-S1 disc space narrowing.  No other 
abnormalities of the lumbar spine were seen.  The resulting 
diagnosis was degenerative disc disease of the lumbosacral 
spine.  

Pursuant to the Board's January 2001 remand, the Social 
Security Administration medical records pertinent to the 
veteran were obtained and associated with the claims file in 
May 2001.  These records are dated from 1990 to 1993.  They 
show no complaints, treatment, or diagnosis relating to a 
back disorder.  In February 1993, the veteran was found by 
the Social Security Administration to be disabled effective 
from 1989, as a result of a disability unrelated to his 
service-connected back disorder.  

In May 2001, the veteran submitted a written statement.  He 
indicated that following his separation from service in 1979 
he saw doctors for treatment of his back disorder for a 10 
year period.  He stated that he obtained no relief from the 
treatment that he received and so he discontinued seeking 
medical intervention.  He stated that he was unable to hold a 
job because of his in-service back injury.  He noted that he 
had not seen a doctor since 1993, except in prison "a couple 
of times."

In July 2001, the veteran underwent another VA examination of 
the spine.  The report of the examination noted that the 
veteran's claims file was reviewed by the examiner.  The 
examiner noted that the available records mostly concerned 
the veteran's psychiatric condition for which he was 
determined disabled by the Social Security Administration.  
The veteran stated that after 1993, he had not really seen 
any doctors except in the prison, once or twice for the low 
back pain.  The veteran was not taking any medications for 
the low back pain.  Subjectively, the veteran stated that the 
pain in his back was constant and at a level of 10 on a scale 
of 1 to 10, and constantly radiating to both hips with 
occasional radiation into both lower extremities throughout.  
However, the veteran was not able to explain which part of 
the legs was affected.  The veteran did not have any 
radiation of the pain in the legs on the day of the 
examination.  The veteran stated that if he had not been 
doing anything (i.e., he did not do anything except sit or 
eat when he was fed), he did not have pain at the level of 
10.  The veteran could not, however, tell how much decreased 
pain he had.  

On examination, the veteran was noted to walk very slowly.  
There were no gait deviations and no abnormal posture.  The 
veteran was able to walk without any loss of balance.  He was 
able to stand on his toes without any loss of balance for a 
few seconds.  He was able to maintain balance well on one 
lower extremity at a time.  He refused to stand on the heels 
stating that he could not maintain balance.  He refused to 
squat stating that he had back pain.  He refused to don or 
doff shoes and socks stating that he did not do it even in 
the prison, and that his friends would do it for him because 
his back hurt too much.  The veteran did not have any 
difficulty getting on and off the examination table.  Upon 
examination of the lumbosacral spine, there was no paraspinal 
tenderness, guarding of the muscles, evidence of spasm, 
tenderness over the sacroiliac joints or the hips.  During 
palpation, the veteran stated that it was in the middle of 
the spine that it hurt.  However, palpation did not reveal 
any tenderness throughout the spine.  The veteran refused to 
bend forward to measure range of motion and stated that he 
could not bend his back because it hurt too much.  The 
veteran refused to extend and adduct.  Point extension was 0.  
Lateral flexion was approximately five degrees bilaterally, 
and the veteran refused to rotate.  Straight leg raising test 
while sitting was negative.  While supine the veteran 
complained of lower back pain at 70 degrees of straight leg 
raising on the right side.  This was while the examiner was 
conversing with the veteran.  When asked to raise the 
extremity, the veteran stated that his back hurt and he did 
not perform active elevation.  There was no atrophy of the 
muscles noted.  Deep tendon reflexes were 2+ and symmetrical 
in all extremities.  Sensory function examination was normal 
to pinprick in all extremities.  The veteran did not have any 
difficulty sitting on the examination table or changing 
position from supine to sitting and sitting to supine.  The 
examiner stated that the veteran's demeanor did not appear as 
if he was in pain.  The examiner stated that the veteran's 
functional status could not be evaluated due to the veteran's 
refusal to don or doff shoes, socks, and shirt.  The 
examiner's impressions were degenerative disc disease of the 
lumbosacral spine; and chronic low back pain due to 
degenerative disc disease of the lumbosacral spine.  

The examiner commented that no neurological deficits were 
observed.  The examiner explained further that DeLuca 
provisions "could be delineated" as the examiner did not 
see any loss of balance or lack of coordination or any 
evidence of weakness of the muscles or any sensory deficits.  
In qualifying this statement, the examiner noted that the 
veteran refused to perform range of motion or any functional 
activities with the complaints of pain.  The examiner 
explained that the claims file did not reveal any history or 
evidence of any other injuries.  The examiner noted that 
there were no records from 1993.  The examiner concluded that 
based on the findings of the examination, the veteran's lower 
back condition is related to the service-connected injuries.  
The examiner qualified this statement by stating that the 
severity of the injury could not be evaluated objectively as 
the veteran's complaints were mostly subjective in nature and 
range of motion was not reliable at the time of the 
examination because the veteran did not make an effort.  The 
examiner noted that review of an x-ray report indicated a 
degenerative disc disease.  

A report of an x-ray study of the lumbar spine dated in July 
2001 noted that the study was of suboptimal quality.  It was 
noted that disk space heights and the vertebral bodies 
appeared grossly intact.  No abnormalities were demonstrated.  

III.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1 and 4.2 (2001).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2001), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2001).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The veteran's low back disability, characterized as chronic 
recurrent lumbar strain, has been evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5295.  

Under Diagnostic Code 5295 (lumbosacral strain), where there 
are slight symptoms only, a noncompensable evaluation is 
provided.  Where there is characteristic pain on motion, a 10 
percent evaluation is provided.  Where there are muscle 
spasms on extreme forward bending, with loss of lateral 
motion unilaterally in a standing position, a 20 percent 
evaluation is provided.  Where there are severe symptoms with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, a 40 
percent evaluation is provided.

There is no evidence to support an evaluation greater than 10 
percent under Diagnostic Code 5295.  First, there is 
absolutely no evidence of muscle spasms, the critical 
prerequisite to support a 20 percent evaluation under 
Diagnostic Code 5295.  The criteria for a 40 percent 
evaluation under Diagnostic Code 5295 were also not 
demonstrated.  Although limitation of forward bending and 
loss of lateral motion were reported in the July 1999 VA 
examination, there was no accompanying muscle spasm.  
Furthermore, the limitation was not replicated in the July 
2001 examination due to the veteran's failure to cooperate 
with the examination.  Neither listing of the whole spine to 
the opposite side nor abnormal mobility on forced motion has 
been shown.  No gait deviations and no abnormal posture have 
been noted.  The veteran has been noted to walk slowly, but 
he has not been shown to have a limp.  Accordingly, the 
veteran's disability would not be entitled to an evaluation 
greater than 10 percent under the criteria of Diagnostic Code 
5295.

In reaching this conclusion, the Board has considered the 
question of whether greater functional limitation (through 
weakness, fatigability, or incoordination) is likely to 
result with pain on use or during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In this case, there is an absolute lack of any evidence to 
show additional functional limitation.  The veteran's lack of 
cooperation on examination appears to have been intended to 
exaggerate the severity of his back disorder.  The alleged 
severity of his pain was not manifested in any objective 
signs, including muscle spasm, loss of reflexes, neurological 
signs, or weakness or atrophy of the muscles.  The most 
recent examination noted that the veteran was able to 
undertake motions when distracted by talking with the 
examiner that he later claimed he was unable to perform.  The 
veteran claimed that he was unable to remove items of his 
clothing, but exhibited no evidence of difficulty in getting 
up on the examining table or lying down or sitting up again.  
He had no postural abnormalities or limp.  The Board finds 
his assertions as to the level of pain he experiences to be 
incredible, contradictory, and unsupported by objective 
medical evidence.  The veteran complained of constant pain of 
the most severe degree, and yet he said that it would be less 
than that if he did not do much.  He exhibited no objective 
manifestations of pain.

Furthermore, the veteran does not seek treatment for his back 
disability.  With no objective manifestations as evidence of 
a higher level of disability, the Board is left with nothing 
but the veteran's exaggerated complaints.  The duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (affirmed on reconsideration, 1 Vet. App. 406 
(1991).  The veteran's refusal to cooperate with the VA 
examination is tantamount to passively waiting for 
assistance.

Consideration is also given to other potentially applicable 
diagnostic codes.  Diagnostic Code 5292 provides for the 
evaluation of limitation of motion of the lumbar spine.  
Where limitation of motion is slight, a 10 percent evaluation 
is provided.  Where limitation of motion is moderate, an 
evaluation of 20 percent is provided.  When limitation of 
motion is severe, an evaluation of 40 percent is provided.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Limitation of motion is evaluated under the currently-
assigned evaluation pursuant to Diagnostic Code 5295.  A 
separate rating for limitation of motion may not be assigned 
under Diagnostic Code 5292 without violating the prohibition 
against evaluating the same disability under more than one 
diagnostic code.  See 38 C.F.R. § 4.14 (2001).  

The veteran has disc space narrowing, and the most recent VA 
examiner has related that to his lumbosacral strain.  
Accordingly, consideration is given to whether the veteran 
might have a higher rating under Diagnostic Code 5293 
(intervertebral disc syndrome).  A 20 percent rating requires 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent rating requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, and 
a 60 percent rating requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

The veteran was shown to have mild disc space narrowing at 
L5/S1 in July 1999, and has complained of radiating pain to 
the hips and legs.  However, as with his complaints of pain 
and limitation of motion, there are no objective signs that 
the veteran has any neurological manifestations of the disc 
space narrowing.  There has been no demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc.  In fact, the 
VA examiner in July 2001, stated that no neurological 
deficits were observed.  There is no atrophy to indicate lack 
of use, and no treatment to indicate frequent complaints.  As 
with the rating under Diagnostic Code 5295, the veteran's 
complaints are not matched by objectively demonstrated signs, 
and the Board finds his complaints unbelievable.  

Diagnostic Code 5285 applies to residuals of fracture of the 
vertebra.  The veteran has not fractured a vertebra, and this 
Diagnostic Code does not apply.  Clearly, there is no 
ankylosis of the lumbar spine, and thus, Diagnostic Codes 
5286 and 5289 are also not applicable.

The evaluation currently assigned accurately reflects the 
degree of disability produced as a result of the veteran's 
low back pathology, including the veteran's complaints of 
pain.  The preponderance of the evidence is against the claim 
for a higher evaluation, and the benefit of the doubt rule is 
not for application.  38 U.S.C.A. § 5107(b) (West Supp. 
2001).

The RO has also considered whether an extra-schedular 
evaluation should be applied.  The Board has also considered 
the potential application of the various provisions of 
38 C.F.R. Parts 3 and 4, including §§ 3.321, 4.10, whether or 
not they were raised by the veteran, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  There is no evidence 
that the veteran's service-connected disability in issue 
presents such an unusual or exceptional disability picture as 
to require application of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b) (2001).  
There are higher schedular ratings available, should the 
veteran's disability present objective manifestations 
comparable to the criteria for a higher evaluation.  There 
are no unusual factors, such as interference with employment 
or frequent hospitalizations attributable to the service 
connected lumbar strain that might render the regular 
schedular standards inadequate.  Accordingly, the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's disability level.  The 
effect of pain on the veteran has been taken into account and 
does not reflect additional disability to support an 
evaluation in excess of the currently assigned evaluation.


ORDER

An increased evaluation for the service-connected low back 
disorder, characterized as chronic lumbar strain, currently 
evaluated as 10 percent disabling, is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

